Citation Nr: 0805608	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disability, including generalized anxiety 
disorder, major depressive disorder, and panic disorder, 
secondary to the service-connected right hip fracture 
residuals.  

3.  Entitlement to a disability rating in excess of 20 
percent for the post-operative residuals of a fracture of the 
neck of the right femur.  

4.  Entitlement to a disability rating in excess of 10 
percent for a surgical scar on the right hip.  

5.  Entitlement to service connection for cervical and lumbar 
spine disorders.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for thrombophelebitis 
of the right calf.  

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from May 1986 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In April 2007, a video conference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  During the hearing, the veteran acknowledged 
that she was withdrawing any claim for service connection for 
a personality disorder.  Personality disorders are not 
disabilities due to disease or injury within the meaning of 
the laws and regulations providing compensation benefits.  
38 C.F.R. §§ 3.303, 4.9 (2007); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  

The issues of entitlement to service connection for cervical 
and lumbar spine disorders; whether new and material evidence 
has been received to reopen a claim for service connection 
for thrombophelebitis of the right calf; and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has PTSD as the result of a sexual assault 
after she completed her active service.  Her PTSD is not 
related to the fracture during service or to any other 
disease or injury during her active service.  

2.  The veteran's variously diagnosed acquired psychiatric 
disability, including generalized anxiety disorder, major 
depressive disorder, and panic disorder is not related to 
disease or injury in service, including the fracture of her 
right hip and its residuals.  

3.  The service-connected post-operative residuals of a 
fracture of the neck of the right femur are manifested by no 
more than a moderate hip disability.  

4.  The service-connected surgical scar on the right hip is 
manifested by a mildly tender, well-healed, surgical scar, 
measuring a maximum length of 7 inches and a maximum width of 
1/4 inch.  There is no elevation, depression, inflammation, 
elevation, edema, ulceration, keloid formation, adherence to 
underlying tissues, induration, inflexibility, or underlying 
tissue loss.  It did not involve disfigurement of the head, 
face, or neck.  It did not result in any limitation of motion 
or loss of function.  Texture and color were normal.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).  

2.  An acquired psychiatric disability, including generalized 
anxiety disorder, major depressive disorder, and panic 
disorder, was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310(a) (2007).  

3.  The criteria for a rating in excess of 20 percent for the 
post-operative residuals of a fracture of the neck of the 
right femur have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. Part 4, 
including § 4.7 and Code 5255 (2007).  

4.  The criteria for a disability rating in excess of 10 
percent for a surgical scar on the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. Part 4, including §§ 4.7, 4118 and 
Code 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

VA is required to notify the claimant and her representative, 
if any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran in September 2006 that fully addressed 
all four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in February 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The required notice as to disability 
ratings and an effective dates was sent in March 2007.  In 
this case, although the earlier notice provided to the 
veteran did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim, such error was harmless given that the claims for 
service connection are being denied, and hence no rating or 
effective date will be assigned with respect to these claims.  




Duty to Assist

VA has a duty to assist the veteran in the development of her 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, as well as private and VA clinical records; and 
medical records from the Social Security Administration.  The 
veteran has had VA mental examinations.  Significantly, 
neither the veteran nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In April 2006, the 
veteran wrote that she had no other information or evidence 
to substantiate her clam.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection requires competent evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  A veteran's own conclusion, 
stated in support of his claim, that his present disability 
is secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2004); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

PTSD

During her April 2007 videoconference hearing, the veteran 
told of a sexual assault shortly after service.  She 
explained why she felt it was connected to service, including 
her belief that she could have escaped if it had not been for 
her service-connected lower extremity disability.  She also 
described her continuing difficulty dealing with the assault.  

There is no dispute that the veteran has PTSD and that it was 
caused by a sexual assault a few months after she left active 
service.  See reports of VA mental examinations in August 
2005 and October 2003, as well as VA clinical records.  

In her August 2004 notice of disagreement, the veteran 
explained that in January 1989, her husband was still in the 
service and was on temporary duty assignment in another 
state.  She was in quarters assigned by the service 
department when the attack occurred.  The U.S. military 
became directly involved in the investigation of the crime 
and offered her medical and psychiatric treatment.  She feels 
that this is enough of a link to support service connection.  

The military services provide a wide range of benefits to the 
dependents of personnel on active service.  These include 
those cited by the veteran: housing, investigation of crimes, 
and medical care.  However, being a military dependent is not 
qualifying service for the purposes of establishing service 
connection.  Service connection requires that the claimant 
must have been on active service at the time of the disease 
or injury.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).  
Since the veteran was not on active service at the time of 
the assault that caused her PTSD, service connection must be 
denied.  

The veteran has also contended that service connection should 
be granted because she could have escaped if she had not been 
hampered by her service-connected lower extremity disability.  
This too is not a qualifying theory of entitlement.  
Secondary service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Proximately is a significant word here and it means that the 
service-connected disability must be the direct and immediate 
cause of the secondary injury.  In this case, there is no 
evidence that the veteran was sexually assaulted because of 
her service-connected lower extremity injury.  To assert that 
she might have avoided the trauma if she did not have the 
disability is speculative at best.  The evidence in this case 
does not show that the veteran's PTSD is proximately due to 
or the result of her service-connected lower extremity 
disability.  Further, there is no competent evidence linking 
her PTSD to her service-connected disability.  

The Board has considered all bases for the claim that may be 
reasonably raised by the evidence.  After several 
examinations and extensive clinical work-ups, there is simply 
no competent medical evidence linking the veteran's PTSD to 
her active service or to her service-connected disabilities.  
There is no competent medical opinion linking PTSD to the 
stress fracture in service or to its treatment.  The medical 
reports form a preponderance of the evidence that establishes 
the PTSD is proximately due to and the result of a post-
service sexual assault, without any contribution from a 
service-connected disability.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

An Acquired Psychiatric Disability, Including Generalized 
Anxiety Disorder, Major Depressive Disorder, and Panic 
Disorder, Secondary to the Service-Connected Right Hip 
Fracture Residuals.

The veteran testified during her April 2007 video conference 
hearing, that she had anxiety and other symptoms due to the 
pain and impairment of function caused by her service-
connected right lower extremity disability, as well as the 
possibility that it could cause blood clots.  

The veteran contends that her other recent psychiatric 
diagnoses are the result of the stress fracture in service, 
her difficulty getting treatment, and her resultant 
disability.  She cites diagnoses of an adjustment reaction as 
reflecting the onset of an acquired psychiatric disability in 
service.   

The service medical records show that, in September 1986, the 
veteran had a stress fracture of the right femoral neck, 
which required open fixation with pins.  

A January 1987 consultation report shows the veteran had had 
a fracture of the right hip and had second thoughts about 
joining the service.  She was very lonely, serious, dismal, 
overeating with a 20 pound weight gain in 2 months, and 
trouble sleeping.  The service was not what she thought it 
would be.  She was trying to make the adjustment but found it 
very difficult.  She felt penned in her dorm room and did not 
have the freedom she was used to.  It was also noted that she 
was recently divorced and had recent medical problems.  
Following mental status evaluation, the diagnosis was 
adjustment disorder with depressed mood, occupational 
problem, mild.  

In February 1987, it was reported that the veteran had not 
had a bowel movement in 6 days, had bloating and could not 
zip her pants.  She had been eating more, gaining weight, 
felt depressed and had a hard time coping with life at her 
base.  There were assessments of constipation and depression.  

The veteran was seen again in March 1987 in follow-up for 
support in adjustment to the service.  She continued to be 
unhappy and found things to increase her depressed mood.  She 
was noted to be unhappy and mildly depressed.  She felt very 
alone and trapped.  She was very unhappy with her decision to 
join the service.  It was not what she expected.  The 
assessment was an adjustment disorder with depressed mood, 
mild, secondary to present assignments.  

In April 1988, the veteran had a social actions evaluation at 
the mental health clinic.  She was mildly depressed and the 
remainder of her mental status evaluation was within normal 
limits.  She had been referred after a charge of driving 
while intoxicated with a blood alcohol content of 1.12.  She 
did not feel she had a problem with alcohol but was very 
dissatisfied with the service and wanted to separate.  The 
assessment was an adjustment disorder with depressed features 
and a problem drinker.  

In January 1992, the veteran saw a psychiatrist complaining 
that she was nervous, started sweating, had difficulty 
sleeping, had conflict with her husband, lost 10 pounds and 
could not relax at home.  She stated that her marital 
problems had gotten worse since December 1991.  She gave a 
history that included her injury in service and having pins 
in her hip.  The psychiatrist diagnosed an anxiety disorder, 
NOS (not otherwise specified).  The private psychiatrist's 
notes follow the veteran through April 2003 and describe 
difficulty dealing with marital and financial problems.  At 
no point did the private psychiatrist link the veteran's 
psychiatric symptomatology to service or to her service-
connected disability.  

In September 1996, the veteran sustained a self-inflicted 
grazing gunshot wound to the head.  The hospital report 
stated that she had been having vegetative symptoms of 
depression including increased crying, decreased sleep, 
increased alcohol consumption, increased guilt, increased 
feelings of loneliness, helplessness, hopelessness, and 
worthlessness, decreased self esteem, and suicidal ideation.  
Her medical history was noted to include a hip fracture.  
There is no indication in the report that the fracture or any 
other incident of service played any role in her psychiatric 
symptoms or gunshot wound.  

VA clinical records follow the veteran from February 1998, 
without any indication that her psychiatric symptoms were 
related to service or her service-connected disability.  

In March 2003, the veteran was admitted to a VA medical 
center, reporting that she was at her "wits end," after 
being charged with driving under the influence.  She felt 
overwhelmed by the stressors in her life.  A mood disorder 
was diagnosed.  There was no complaint or finding that the 
fracture in service or its residuals played any part in her 
current problems.  

The veteran had a VA examination in October 2003.  The 
electronic file and claims folder were reviewed.  It was 
noted that she had been hospitalized for a hip fracture 
during service.  She reported that she suffered from daily 
dysphoria, loneliness, withdrawal, and isolation, as well as 
feelings of helplessness, crying spells several times a week, 
suicidal ideation "all the time," fear of the future, loss 
of interest in pleasurable activities, and feelings of 
worthlessness and hopelessness.  She also reported having 
panic attacks once every week or two.  She reported 
nightmares and recurrent recollections of her sexual trauma.  
Current stressors included financial problems and marital 
conflict.  Examination led to diagnoses of major depressive 
disorder without psychotic features, PTSD-sexual trauma 
related, and panic disorder with agoraphobia.  An addendum 
discussed the serious workplace impairment the veteran would 
be expected to experience.  The report did not link the 
psychiatric diagnoses to the veteran's active service or to 
her service-connected disability.  

The veteran was afforded another VA mental examination in 
August 2005.  Her clinical records and claims file were 
reviewed.  She reported diagnoses of personality disorder and 
PTSD.  She reported that she had been depressed since she 
broke her hip in service.  The course of recovery was 
complicated by a deep vein thrombosis.  She reported 
continued depression with intermittent suicidal ideation, but 
no current intent or plan.  She reported chronic anhedonia 
and poor energy and concentration.  She said that her 
appetite varied and sleep was poor because of chronic pain 
from her hip injury.  She also reported chronic anxiety over 
and above her PTSD symptoms.  She reported that she had been 
unable to hold a job for the last several years.  The 
veteran's psychiatric, social and work histories were 
reviewed and a mental status examination was conducted.  The 
primary diagnosis was PTSD, with the trauma being the sexual 
trauma that occurred after her separation from service.  
Additional diagnoses included major depression, recurrent, 
severe; alcohol dependence; substance dependence; and 
personality disorder.  Physical diagnoses included chronic 
hip pain.  Stressors were listed as severe psychosocial 
stressors including failing marriage and unemployment.  

The examiner noted that the veteran presented a very 
complicated history.  Her primary area of focus currently was 
her PTSD that was from a sexual assault that occurred after 
she was released from service.  Her psychosocial decline 
continued in the 1990's with multiple marital difficulties 
and inability to sustain employment.  She related her job 
difficulties to her anxiety symptoms and inability to be 
around people.  The examiner felt those symptoms were more 
likely to be from the PTSD.  It was the examiner's opinion 
that the veteran's psychosocial problems were less likely 
than not a direct result of the military service.  It would 
seem from her history that her psychosocial difficulties had 
more to do with PTSD and likely personality disorder that had 
nothing to do with her military service.  

Evidence received from the Social Security Administration, in 
October 2006, indicated that the veteran had an affective 
(mood) disorder, and did not connect it to service or to her 
service-connected disability.  

Conclusion

The only diagnosis of a chronic acquired psychiatric 
disability during service was a brief note, in February 1987, 
which apparently diagnosed depression on the basis of the 
veteran's complaints that she was depressed, without any 
detailed findings.  This note is outweighed by the much more 
detailed reports that were done in January 1987, March 1987, 
and April 1988, all of which concluded that the veteran had 
an adjustment disorder based on difficulty adjusting to 
service.  Adjustment disorders by their nature are temporary 
and clear following removal of the stressor, in this case the 
veteran's release from service.  The diagnosis of an 
adjustment disorder does not demonstrate the presence of a 
chronic psychiatric disability during service.  It is 
significant the examiner linked the veteran's difficult 
adjusting to service to the demands of service, itself, and 
did not indicate that her fracture residuals played any 
significant part in her adjustment problems.  

Following service, there is no continuity of symptoms.  There 
was no diagnosis of adjustment disorder.  There is no 
competent medical opinion linking any of the recent diagnoses 
to the adjustment disorder diagnosed in service.  There is no 
competent medical opinion linking the recent psychiatric 
diagnoses to the injury in service, or to the residual 
service-connected disability.  Instead, repeated examination 
by VA has resulted in a competent medical opinion to the 
effect that it is unlikely that the veteran's current 
problems are related to service.  The medical reports provide 
a preponderance of evidence against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  



Ratings

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Post-Operative Residuals of a Fracture of the Neck of the 
Right Femur, Currently Rated as 20 Percent Disabling.

During her April 2007 video conference hearing, the veteran 
reported that her service-connected right hip disability 
produces spasms down to her knees, pinches her nerves, and 
causes cramps in her right lower extremity.  She also 
testified that it interferes with her sleep, walking, sitting 
and standing.  

Review of the history of the injury in accordance with 
38 C.F.R. § 4.1 shows that during service, in September 1986, 
a stress fracture of the right femoral neck was treated with 
open fixation with Knowles pins.  Following service, in 
August 1988, the veteran had a VA examination.  She reported 
constant pain in her right hip, leg, and knee.  The VA 
examiner found the range of hip motion to be normal.  Aside 
from some crepitus at the knees, there were no abnormal lower 
extremity findings.  X-rays revealed the 3 metallic surgical 
Knowles pins in the right femoral head and neck.  There was 
no evidence of a fracture.  There was anatomical position and 
alignment of the bony structures.  The joint space of the hip 
was unremarkable.  The examiner reviewed the X-rays and 
commented that there was no sign of migration of the pins, 
there were no visible fracture lines, and there was no 
deformity noted around the femoral neck.  The diagnosis was a 
healed stress fracture of the right hip with hardware still 
in place.  In an October 1988 decision, the RO granted 
service connection with a 10 percent rating.  The current 
claim was received on April 17, 2003.  In a February 2004 
rating decision, the RO granted a 20 percent rating, 
effective April 17, 2003, under diagnostic code 5255.  

The Board has considered the evidence in accordance with the 
various rating criteria for the hip.  The VA clinical records 
and private records reflect complaints of hip pain but do not 
provide sufficient information to evaluate the disability 
under the rating schedule.  Therefore, those records will not 
be set forth in detail.  The critical evidence in this case 
comes from the October 2003 and September 2005 VA 
examinations.  For both examinations, the claims folder was 
reviewed by the examiner and he considered the factors of 
38 C.F.R. §§ 4.40 and 4.45, as emphasized by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is no evidence of ankylosis ratable under 38 C.F.R. 
Part 4, Code 5250 (2007).  

Limitation of extension of the thigh to 5 degrees will be 
rated as 10 percent disabling.  38 C.F.R. Part 4, Code 5251 
(2007).  On the October 2003 VA examination, right hip 
extension was not limited to 5 degrees but went to 10 
degrees.  On the September 2005 VA examination, active and 
passive extension went to 15 degrees.  There was no 
additional loss of motion due to repetitive use, pain, 
fatigue, weakness, or lack of endurance.  Thus, the findings 
on the 2003 and 2005 VA examinations show that the 
requirements for an additional compensable rating under 
diagnostic code 5251 have not been met.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2007).  

The normal range of hip flexion is 125 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Limitation of flexion of the thigh will be 
rated as 10 percent disabling where flexion is limited to 45 
degrees, 20 percent disabling where flexion is limited to 30 
degrees, 30 percent disabling where flexion is limited to 20 
degrees, and 40 percent disabling where flexion is limited to 
10 degrees.  38 C.F.R. Part 4, Code 5252 (2007).  Right hip 
flexion was measured at 120 degrees on the October 2003 VA 
examination and 125 degrees in September 2005.  There was no 
additional loss of motion due to repetitive use, pain, 
fatigue, weakness, or lack of endurance.  Thus, the findings 
on the 2003 and 2005 VA examinations show that the disability 
does not limit flexion in such a way as to approximate the 
criteria for a higher rating.  38 C.F.R. § 4.7.  

The normal range of hip abduction is 45 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Impairment of the thigh will be rated as 
20 percent disabling where there is a limitation of abduction 
such that motion is lost beyond 10 degrees.  A 10 percent 
rating will be assigned where adduction is limited such that 
the legs cannot be crossed.  A 10 percent rating will also be 
assigned for a limitation of rotation such that the veteran 
cannot toe-out the affected leg more than 15 degrees.  
38 C.F.R. Part 4, Code 5253 (2007).  On the October 2003 VA 
examination, the right hip had 30 degrees internal rotation 
and 30 degrees external rotation.  On the September 2005 VA 
examination, right hip active and passive abduction was 25 
degrees.  Active and passive internal rotation was 35 
degrees.  Active and passive external rotation was 35 
degrees.  There was no additional loss of motion due to 
repetitive use, pain, fatigue, weakness, or lack of 
endurance.  These findings, on the 2003 and 2005 VA 
examinations, demonstrate that the criteria for an additional 
compensable rating under diagnostic code 5253 have not been 
met.  

There is no evidence of a flail joint ratable under 38 C.F.R. 
Part 4, Code 5254 (2007).  

Turning to diagnostic code 5255, impairment of the femur with 
malunion will be rated as 10 percent disabling where there is 
slight knee or hip disability.  The current 20 percent rating 
will be assigned for a moderate knee or hip disability.  The 
next higher rating, 30 percent, requires a marked knee or hip 
disability.  A 60 percent rating will be assigned for a 
fracture of surgical neck of, with false joint or for a 
nonunion, without loose motion, weightbearing preserved with 
aid of brace.  An 80 percent evaluation can be assigned where 
there is a fracture of shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture).  
38 C.F.R. Part 4, Code 5255 (2007).  

On the October 2003 VA examination, the veteran complained of 
pain, stiffness, giving way, fatigability, and lack of 
endurance.  She said she particularly had difficulty walking 
distances and could not run or carry heavy loads.  She 
reported flare-ups of pain and tenderness, lasting up to 36 
hours, when she had to stay off the leg.  Rubbing and reduced 
weight bearing helped.  She told of difficulty walking more 
than a block.  On examination, there was some wasting of the 
right buttock mass.  There was exquisite tenderness to 
palpation of the external rotators, especially the 
piriformis, and pain with stretching the piriformis.  Right 
hip extension was 10 degrees as compared to 15 degrees on the 
left.  Flexion was 120 degrees on the right as compared to 
140 degrees on the left.  Internal rotation was 40 degrees on 
the left and 30 degrees on the right.  External rotation was 
60 degrees on the left and 30 degrees on the right.  Reflexes 
were 2+ and symmetrical.  Sensory examination was intact, 
except for the right 3rd toe.  These findings do not exceed a 
moderate right hip disability and do not show the 
substantially greater restrictions of motion that would 
approximate the marked impairment required for the next 
higher evaluation under diagnostic code 5255.  

On the September 2005 VA examination, the veteran complained 
of chronic pain in the area of the fracture.  She described 
it as a burning type pain, which she felt was due to the 
screws.  The right hip pain was reported  to radiate to the 
knee.  The examiner found abnormal motion in the right hip, 
with weakness, limited motion, and stiffness.  There was no 
locking, giving way, false joint, instability, or deformity.  
Assistive devices were not needed for walking.  There were 
weekly flare-ups of moderate severity involving increased 
pain in the right hip area, lasting 1 to 2 days duration.  
There was abnormal, limited motion.  There was no false 
joint, painful joint, flail or false joint, deformity, 
angulation, loose motion, intra-articular infection, loss of 
bone, malunion, nonunion, signs of infection, or ankylosis.  
The veteran indicated pain at the site of the pins.  Gait was 
normal.  She was able to stand for 15 to 30 minutes and walk 
1/4 mile.  Tests of right hip motion showed she could toe-out 
greater than 15 degrees.  Flexion went to 125 degrees, with 
pain at that point.  Active and passive extension went to 15 
degrees.  Active and passive abduction went to 25 degrees.  
Active and passive internal rotation went to 35 degrees.  
Active and passive external rotation went to 45 degrees.  
There was no additional loss of motion due to repetitive use, 
pain, fatigue, weakness, or lack of endurance.  Here again, 
while the veteran may feel that her service-connected 
disability warrants a higher rating, the objective findings 
show the disability is no more than moderate and does not 
have the significantly greater restrictions of motion that 
would approximate the marked disability required for a higher 
rating.  

Conclusion

The veteran is competent to describe what she experiences.  
38 C.F.R. § 3.159 (2007).  However, the objective findings of 
the trained medical professionals are significantly more 
probative in determining the extent of the disability and 
whether it approximates the rating criteria.  In this case, 
both 2003 and 2005 VA examinations show that the service-
connected disability is not more than moderate and that it 
does not approximate any applicable criteria for a higher 
rating, or for an additional evaluation.  The medical 
evidence forms a preponderance of evidence against the claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield --- Vet. App. ---, 2007 WL 4098218 Vet. App., 2007 
and whether staged ratings should be assigned.  The factual 
findings pertaining to this issue do not show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  Specifically, 
at no applicable time did the disability exceed 20 percent.  

The Surgical Scar on the Right Hip, Currently Rated as 10 
Percent Disabling

The veteran testified, during her April 2007 videoconference 
hearing, that the scar is 4 inches by 1/4 inch and "caved 
in."  She told of using baby oil to maintain it.  

Historical review shows that on the August 1988 VA 
examination, the scar was described as well-healed, but the 
veteran appeared to be tender around the scar.  The VA and 
private clinical records do not provide information to rate 
the scar.  

On the October 2003 VA examination, the claims file was 
reviewed.  The veteran had extensive lower extremity 
complaints, but no specific complaints related to the scar 
were reported.  Examination disclosed a well healed surgical 
incision, approximately 11 centimeters, beginning at the 
greater trochanter and progressing distally.  The scar was 
tender.  

When the scar was specifically examined, in September 2005, 
the veteran complained of pain under the scar.  The scar was 
located on the anterior surface of the lateral right thigh.  
It was well healed, without elevation or depression.  It was 
vertical with a maximum length of 7 inches and a maximum 
width of 1/4 inch.  There was tenderness to palpation.  There 
was no inflammation, elevation, edema, ulceration, keloid 
formation, depression of the scar, adherence to underlying 
tissues, induration, inflexibility, or underlying tissue 
loss.  It did not involve disfigurement of the head, face, or 
neck.  It did not result in any limitation of motion or loss 
of function.  Texture and color were normal.  The diagnosis 
was a mildly tender surgical scar.  

The current 10 percent rating contemplates a painful scar.  
38 C.F.R. § 4.118, Code 7804 (2007).  A scar can also be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118, Code 7805.  However, the limitation of hip function 
is already rated at 20 percent under diagnostic code 5255 and 
the evaluation of the same manifestations under different 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2007).

A higher rating could be assigned under diagnostic code 7801, 
if the area of the scar exceeded 12 square inches.  That code 
provides a 10 percent rating if the area of the scar exceeds 
6 square inches.  38 C.F.R. § 4.118, Code 7801 (2007).  The 
recent examination showed the maximum dimensions of the scar 
were 7 inches by 1/4 inches.  Simple calculation shows this to 
be a maximum of 7/4 or less than 2 square inches.  This does 
not exceed 12 square inches as required for a higher rating.  

Conclusion

While the veteran may feel that her service-connected 
surgical scar warrants a higher evaluation, once again the 
medical findings are more probative.  They show that the 
service-connected scar does not approximate any applicable 
criteria for a rating in excess of 10 percent.  38 C.F.R. 
§ 4.118 (2007).  The medical evidence forms a preponderance 
of evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Here, again, the Board has considered the issues raised by 
the Court in Fenderson and Hart and whether staged ratings 
should be assigned.  The factual findings pertaining to this 
issue do not show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  Specifically, at no applicable time did 
the disability exceed 10 percent.  





ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  

Service connection for an acquired psychiatric disability, 
including generalized anxiety disorder, major depressive 
disorder, and panic disorder, secondary to the service-
connected right hip fracture residuals, is denied.  

A disability rating in excess of 20 percent for the post-
operative residuals of a fracture of the neck of the right 
femur is denied.  

A disability rating in excess of 10 percent for a surgical 
scar on the right hip is denied.  


REMAND

In July 2006, the RO denied service connection for 
pancreatits, gastroesophageal reflux disease (GERD) and 
recurrent diarrhea (claimed as bowel problems).  That 
decision also denied service connection for cervical spine 
degenerative joint disease and mild scoliosis of the lumbar 
spine (claimed as back and spine condition to include 
abnormal gait with right leg and knee pain with shock to the 
back of the right leg, to include arthritis).  The decision 
found that new and material evidence had not been received to 
reopen a claim for service connection for thrombophelebitis 
of the right calf.  It also denied TDIU.  In her October 2006 
response, the veteran did not mention pancreatits, 
gastroesophageal reflux disease (GERD), or recurrent diarrhea 
(claimed as bowel problems).  However, she asserted that 
strong pain medication was required due to hip surgery 
leading to an abnormal gait that caused neck, back and spine 
conditions.  She stated that arthritis continued to worsen.  
She complained of the effects of a blood clot 
(thrombophelitis).  She reported that she needed financial 
help and was submitting past employer information.  She 
requested, "Please make this decision ASAP in my favor."  
While the veteran did not use the term "notice of 
disagreement," no special wording is required.  38 C.F.R. 
§ 20.201 (2007).  It is clear that this written communication 
was expressing dissatisfaction or disagreement with the July 
2006 decision on neck and back disorders, thrombophelitis, 
and TDIU.  Her request for a decision in her favor reflects a 
desire to contest those aspects of the July 2006 RO decision.  
Thus the veteran's October 2006 correspondence is a notice of 
disagreement.  The RO has not issued a statement of the case 
(SOC) in response to this notice of disagreement.  Where a 
claimant files a notice of disagreement and the RO has not 
issued a SOC, the issue must be remanded to the RO for an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran is notified that the Board will not have 
jurisdiction to consider the merits of her appeal unless she 
submits a timely substantive appeal in response to the SOC.  

Accordingly, the issues of entitlement to service connection 
for cervical and lumbar spine disorders; whether new and 
material evidence has been received to reopen a claim for 
service connection for thrombophelebitis of the right calf; 
and entitlement to TDIU are REMANDED for the following 
action:

The RO should readjudicate the issues 
of entitlement to service connection 
for cervical and lumbar spine 
disorders; whether new and material 
evidence has been received to reopen a 
claim for service connection for 
thrombophelebitis of the right calf; 
and entitlement to TDIU.  If the 
determination remains unfavorable to 
the veteran, she and her representative 
should be furnished a SOC on these 
issues and afforded the applicable time 
period in which to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


